          Case 1:20-cv-07837-AJN Document 21
                                          22 Filed 01/11/21
                                                   01/13/21 Page 1 of 1




                                                     January 11, 2021

VIA ECF
Hon. Alison J. Nathan
United States District Judge
Southern District of New York
40 Foley Square                                                          1/13/21
New York, New York 10007


       Re:     Valdez v. Deon Realty, Ltd., et al. (20-cv-7837)(AJN)
               Request to Cancel Initial Conference


Dear Judge Nathan,

       We represent Defendants in the above-referenced matter and the Parties jointly submit

this request to cancel the initial pretrial conference scheduled for January 15, 2021 at 3:30pm via

telephone. As per the Court’s Order dated 1/7/2021 (See Docket No. 19), the Parties have

decided that the conference is not necessary at this time. The Parties submitted their proposed

case management plan and joint letter via ECF on January 8, 2021 and request that the case

management plan and scheduling order be entered without a conference. Thank you for your

time and attention to this matter.
SO ORDERED.
                                                     Respectfully submitted,
                                                     /s/ Joey Tsai
                       1/12/21                       Joey Tsai
                                                     Attorney for Defendants


cc:    Jesse Barton, Esq. (VIA ECF)
